                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 MARK BOUSSUM,

          Plaintiff,                               Case No. 16-12930
                                                   Honorable Laurie J. Michelson
 v.                                                Magistrate Judge Mona K. Majzoub

 SHERMAN CAMPBELL,

          Defendant.


                           OPINION AND ORDER
           DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION [56]


         Mark Boussum brought this suit against numerous prison officials. Boussum says they all

violated his First and Fourteenth Amendment rights. Boussum’s case was referred to Magistrate

Judge Mona K. Majzoub for all pretrial matters. After the parties conducted all pretrial matters,

including cross-motions for summary judgment, Magistrate Judge Majzoub recommended

dismissing all but one of Boussum’s claims. Over Boussum’s objections, the Court adopted most

of the Magistrate Judge’s recommendations. In the end, two of Boussum’s claims survived for

trial.

         Nevertheless, Boussum believes more of his claims should have survived. Boussum insists

he properly exhausted all claims, and he thinks the Court never considered the merits of his civil

conspiracy claim. So he urges the Court to reconsider adopting part of the Magistrate Judge’s

report and recommendation.

         Boussum moves for reconsideration pursuant to Local Rule 7.1(h)(3). To prevail, Boussum

needs to “not only demonstrate a palpable defect by which the court and the parties and other
persons entitled to be heard on the motion have been misled but also show that correcting the

defect will result in a different disposition of the case.” E.D. Mich. LR 7.1(h)(3).

       Boussum says the Court should not have dismissed some of his claims for a failure to

exhaust. Boussum’s unexhausted claims all stem from his misconduct hearing. So Boussum points

to MDOC policy directive 03.02.130(F)(2), which says Boussum did not need to grieve any claims

stemming from a misconduct hearing. (ECF No. 56, PageID.585.) And while Boussum might be

right about what 03.02.130 requires, MDOC Policy Directive 03.03.105(SSS) says Boussum

needed to raise any claims stemming from the misconduct hearing in a request for rehearing.

Boussum does not appear to have done so. As a result, he has failed to properly exhaust his claims.1

See Carr v. Booker, No. 14-1258, 2014 U.S. App. LEXIS 25042, at *7 (6th Cir. Dec. 4, 2014).

       Next Boussum says the Court never addressed his civil conspiracy claim. But Magistrate

Judge Majzoub’s recommendation addressed and dismissed multiple conspiracy claims. (ECF No.

47, PageID.526, 534.) And Boussum never objected to the Magistrate Judge’s handling of his

conspiracy claims. (See ECF No. 49.) So he cannot point to any palpable defects in the Court’s

decision to accept the recommendation that the conspiracy claims be dismissed. And he cannot

extend the objection period through a disguised motion for reconsideration.

       In sum, Boussum has not pointed to any palpable defects. He did not properly exhaust his

claims against a host of prison officials and he never objected to the Magistrate Judge’s

characterization of his conspiracy claims. Accordingly, Boussum’s motion to reconsider (ECF No.

56) is DENIED.




       1
        By contrast, Boussum properly exhausted his claims against Smith. Smith was the officer
in charge of Boussum’s misconduct hearing. And after Smith found Boussum guilty, Boussum
moved for a rehearing, believing Smith prejudged his guilt. And Boussum received a rehearing.
So he properly exhausted his claim as to Smith.
                                                  2
       The case is now ready for trial. In a prior order, the then presiding judge advised “[i]n the

event that this case survives dispositive motions and proceeds to trial, the court will revisit

Plaintiff’s application” for the appointment of counsel. (ECF No. 35.) The Court will now GRANT

Boussum’s request, conditioned on the Court’s ability to enlist pro bono counsel. Once the pro

bono counsel has been enlisted and appeared on Boussum’s behalf, the Court will set a status

conference to set trial-related dates.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE


Date: April 3, 2019




                                         CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, April 3, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                              s/William Barkholz
                                              Case Manager




                                                3
